PRESENT:    All the Justices

COMMONWEALTH OF VIRGINIA
                                              OPINION BY
v. Record No. 122053                   JUSTICE DONALD W. LEMONS
                                          September 12, 2013
PAUL ANTHONY LEONE


      FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                  H. Thomas Padrick, Jr., Judge

     In this appeal we consider whether the Circuit Court of the

City of Virginia Beach ("circuit court") erred when it restored

Paul Anthony Leone's ("Leone") right to ship, transport, possess

or receive firearms pursuant to Code § 18.2-308.2(C).

                       I.   Facts and Proceedings

     Leone was convicted of possession of marijuana with intent

to distribute on December 4, 1994.     Because of that conviction,

Leone suffered certain political disabilities.      On January 9,

2012, Governor Robert F. McDonnell restored all of Leone's civil

rights except his right to ship, transport, possess or receive

firearms.   On June 20, 2012, Leone filed a petition in the

circuit court to have his right to ship, transport, possess or

receive firearms restored in accordance with Code § 18.2-

308.2(C).   The Commonwealth filed an answer and motion to

dismiss, and argued that the circuit court lacked venue to grant

Leone's petition for restoration because Leone resides in North
Carolina, and not in the City of Virginia Beach ("Virginia

Beach"). 1

       The circuit court held a hearing on the petition on July

10, 2012.    On August 30, 2012, the circuit court granted Leone's

petition and by order restored his right to ship, transport,

possess or receive firearms.       The order specifically noted that

the restoration did not include the right to carry a concealed

weapon.

       The Commonwealth filed a petition for appeal and we granted

an appeal 2 on the following assignment of error:

     1. Did the court err by granting the petition when the
        petitioner did not reside in the City of Virginia Beach and
        Virginia Code Section 18.2-308.2(C) specifically requires
        the petitioner to reside in the jurisdiction where the
        petition is filed?

                             II.    Analysis

A.     Standard of Review

       Well-settled principles of statutory construction guide our

analysis in this case.

             [A]n issue of statutory interpretation is a
             pure question of law which we review de
             novo. When the language of a statute is
             unambiguous, we are bound by the plain

1
  There is some discrepancy as to the date of the conviction.
The circuit court order and Leone's petition state the
conviction was December 4, 1994, but the Governor's executive
order and the Commonwealth's motion to dismiss list the
conviction date as December 4, 1995. The original conviction
order is not part of the record.
2
  No constitutional challenges to the statute were presented in
the trial court and, consequently, are not before us on appeal.

                                     2
          meaning of that language. Furthermore, we
          must give effect to the legislature's
          intention as expressed by the language used
          unless a literal interpretation of the
          language would result in a manifest
          absurdity. If a statute is subject to more
          than one interpretation, we must apply the
          interpretation that will carry out the
          legislative intent behind the statute.

Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96,

104, 639 S.E.2d 174, 178 (2007) (citations omitted).

B.   Code § 18.2-308.2

     Code § 18.2-308.2(A) states that anyone who has been

convicted of a felony may no longer possess or transport a

firearm or ammunition.   Code § 18.2-308.2(C) provides that any

person prohibited from possessing, transporting or carrying a

firearm under subsection A

          may petition the circuit court of the
          jurisdiction in which he resides for a
          permit to possess or carry a firearm or stun
          weapon; however, no person who has been
          convicted of a felony shall be qualified to
          petition for such a permit unless his civil
          rights have been restored by the Governor or
          other appropriate authority. A copy of the
          petition shall be mailed or delivered to the
          attorney for the Commonwealth for the
          jurisdiction where the petition was filed
          who shall be entitled to respond and
          represent the interests of the Commonwealth.

Code § 18.2-308.2(C) (emphasis added).

     There is no dispute that Leone was convicted of a felony,

and that he had his civil rights restored by the Governor.

There is also no dispute that Leone resides in North Carolina,


                                 3
and that he filed his petition for restoration in the Circuit

Court of the City of Virginia Beach.

     As we have stated on numerous occasions, it is well-settled

that when the language of a statute is unambiguous, we are bound

by the plain meaning of that language.     Conyers, 273 Va. at 104,

639 S.E.2d at 178; see also Campbell v. Harmon, 271 Va. 590,

597-98, 628 S.E.2d 308, 311-12 (2006); Virginia Polytechnic

Inst. & State Univ. v. Interactive Return Serv., 271 Va. 304,

309, 626 S.E.2d 436, 438 (2006).      The plain language of Code §

18.2-308.2(C) provides only one method by which a petitioner can

have his firearm rights restored, and that method is to

"petition the circuit court of the jurisdiction in which he

resides."

     Article VI, Section 1 of the Constitution of Virginia

grants to the General Assembly the power to determine the

jurisdiction of the courts of the Commonwealth.     In Gallagher v.

Commonwealth, 284 Va. 444, 452, 732 S.E.2d 22, 26 (2012), we

held that "[t]he legislative grant of jurisdiction to the

circuit courts, in Code § 18.2-308.2(C), to restore firearm

rights falls directly within that constitutional grant of power

to the General Assembly."   Id.   The jurisdiction to restore

firearm rights is vested solely in the circuit courts.      Id.

     However, when the General Assembly granted circuit courts

the jurisdiction to restore those rights, it limited the


                                  4
territorial jurisdiction of circuit courts to adjudication of

petitions for restoration filed by persons who reside within the

territorial jurisdiction of the circuit court.     See Code § 18.2-

308(C).   Territorial jurisdiction is synonymous with venue.

Kelso v. Commonwealth, 282 Va. 134, 139, 710 S.E.2d 470, 473

(2011).   Territorial jurisdiction is the "authority over

persons, things or occurrences located in a defined geographic

area."    Porter v. Commonwealth, 276 Va. 203, 228, 661 S.E.2d
415, 426 (2008)(citation and internal quotation marks omitted).

Territorial jurisdiction, unlike subject matter jurisdiction,

can be waived.     Id. at 229, 61 S.E.2d at 427.   However, it was

not waived in this case.    The Commonwealth clearly objected to

the circuit court adjudicating Leone's petition because he was

not a resident of Virginia Beach.

     Leone admits that he does not currently reside in Virginia

Beach, and did not reside in Virginia Beach when he filed his

petition for restoration.    Because Leone is not a resident of

Virginia Beach, the circuit court lacked territorial

jurisdiction to adjudicate Leone's petition for restoration of

firearms rights.

                           III.   Conclusion

     We hold that the circuit court erred when it granted

Leone's petition for restoration of his right to ship,




                                   5
transport, possess or receive firearms.   Accordingly, we reverse

the judgment of the circuit court and dismiss the petition.

                                          Reversed and dismissed.




                                6